DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 40-72 are currently being examined.  Claims 1-39 were canceled in a preliminary amendment.

Objection to Specification
The present application claims priority to U.S. Provisional Patent Application Ser. No. 62/217,200 filed Sep. 11, 2015 as well as U.S. Provisional Patent Application Ser. No. 62/269,640 filed Dec. 18, 2015.  However, the subject matter claimed in independent claims 40, 51, and 62 was neither found in the above referenced Provisional Patent Applications, nor in the Specifications for Applications 15/982,238 and 15/260,837.  Therefore, this Application only has the benefit of its filing date of February 25, 2020 for independent claims 40, 51, and 62.  Furthermore, because the subject matter claimed in independent claims 40, 51, and 62 was not found in the Specifications for either Application 15/982,238 or Application 15/260,837, this Application must be identified as a Continuation-in-Part and not a Continuation of either of those Applications.  Correction is required. 
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 40, 44, 46, 47, 51, 55, 57, 58, 62, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda et al (US Patent No. 9,381,645) in view of Konolige et al (US Patent No. 9,227,323).
With respect to independent Claim 40
A method of processing a plurality of dissimilar objects, said method comprising:
presenting the plurality of dissimilar objects at a first location, each of which is in contact with at least another of the plurality of dissimilar objects;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 202(first location), 204(dissimilar objects)
providing first captured data regarding a first view of the plurality of dissimilar objects at the first location;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 118(first view, first captured data), 202(first location), 204(dissimilar objects); Step 704
grasping with an end effector of a programmable motion device, a first object of the plurality of dissimilar objects;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704
separating the first object from the plurality of objects using the programmable motion device;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704
providing second captured data regarding a second view of the plurality of dissimilar objects;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(subsequent images--second view, second captured data), 202(first location), 204(dissimilar objects); Step 714
confirming that the first object is not present in the second view of the plurality of dissimilar objects;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(subsequent images--second view, second captured data), 202(first location), 204(dissimilar objects); Step 714
Yarlagadda et al, however, does not disclose the limitations related to presenting the first object to a plurality of identity capturing devices for providing first identity data then routing the first object toward a destination location associated with the first identity data of the object.   With respect to those limitations, Konolige et al teaches the following:
presenting the first object to a plurality of identity capturing devices for providing first identity data regarding the first object; (See Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object), "assigned destination location"(destination location--not shown)  and
routing the first object toward a destination location associated with the first identity data.  (See Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object), "assigned destination location"(destination location--not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al with the teachings of Konolige et al to present the first object to a plurality of identity capturing device to obtain the identity of the first object so that it can be placed or 

With respect to Claim 44, which depends from independent Claim 40, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 40 which are incorporated herein by reference.   With respect to Claim 44, Yarlagadda et al disclose as follows:
The method as claimed in claim 40, wherein the plurality of dissimilar objects at a first location include both objects with a exposed identifying indicia and objects without exposed identifying indicia.  	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 202(first location), 204(dissimilar objects)

With respect to Claim 46, which depends from independent Claim 40, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 40 which are incorporated herein by reference.   With respect to Claim 46, Yarlagadda et al discloses:
The method as claimed in claim 40, wherein the step of grasping the first object includes grasping the first object without having identified the first object.  	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704 

 Claim 47, which depends from independent Claim 40, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 40 which are incorporated herein by reference.   With respect to Claim 47, Yarlagadda et al discloses:
The method as claimed in claim 40, wherein the method further includes the step of rotating the first object with the end effector of the programmable motion device.  (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704	

With respect to independent Claim 51, Yarlagadda et al discloses the limitations of independent Claim 51 as follows: 
A method of processing a plurality of dissimilar objects, said method comprising:
presenting the plurality of dissimilar objects at a first location, each of which is in contact with at least another of the plurality of dissimilar objects; (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 202(first location), 204(dissimilar objects)
providing first captured data regarding a first view of the plurality of dissimilar objects at the first location;  (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 118(first view, first captured data), 202(first location), 204(dissimilar objects); Step 704
grasping with an end effector of a programmable motion device, a first object of the plurality of dissimilar objects without having identified the first object;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first 
separating the first object from the plurality of objects using the programmable motion device;  (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704
confirming that the first object is grasped by the end effector;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(subsequent images--second view, second captured data), 202(first location), 204(dissimilar objects); Step 714
Yarlagadda et al, however, does not disclose the limitations related to presenting the first object to a plurality of identity capturing devices for providing first identity data then routing the first object toward a destination location associated with the first identity data of the object.   With respect to those limitations, Konolige et al teaches the following:
presenting the first object to a plurality of identity capturing devices for providing first identity data regarding the first object; (See Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object), "assigned destination location"(destination location--not shown)  and
routing the first object toward a destination location associated with the first identity data.  (See Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al with the teachings of Konolige et al to present the first object to a plurality of identity capturing device to obtain the identity of the first object so that it can be placed or deposited into an appropriate destination location for that specific object.  A person with skill in the art would be motivated to incorporate the teachings of Konolige et al because they are a known work in the same field of endeavor (ie, identifying objects with identity capturing devices and then moving those items to a specific destination location) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 55, which depends from independent Claim 51, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 55, Yarlagadda et al and Konolige et al disclose as follows:
The method as claimed in claim 51, wherein the plurality of dissimilar objects at a first location include both objects with a exposed identifying indicia and objects without exposed identifying indicia.  	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 202(first location), 204(dissimilar objects)

With respect to Claim 57, which depends from independent Claim 51, Yarlagadda et al and 
The method as claimed in claim 51, wherein the method further includes the steps of providing second captured data regarding a second view of the plurality of dissimilar objects, and	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(subsequent images--second view, second captured data), 202(first location), 204(dissimilar objects); Step 714
confirming that the first object is not present in the second view of the plurality of dissimilar objects. (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(subsequent images--second view, second captured data), 202(first location), 204(dissimilar objects); Step 714

With respect to Claim 58, which depends from independent Claim 51, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 58, Yarlagadda et al discloses:
The method as claimed in claim 51, wherein the method further includes the step of rotating the first object with the end effector of the programmable motion device.  (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704	

With respect to independent Claim 62, Yarlagadda et al discloses the limitations of independent Claim 62 as follows: 
A method of processing a plurality of dissimilar objects, said method comprising:
presenting the plurality of dissimilar objects at a first location, each of which is in contact with at least another of the plurality of dissimilar objects; (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 202(first location), 204(dissimilar objects)
providing first captured data regarding a first view of the plurality of dissimilar objects at the first location;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 118(first view, first captured data), 202(first location), 204(dissimilar objects); Step 704
ranking at least two objects of the plurality of dissimilar objects with regard to a picking order;	
grasping with an end effector of a programmable motion device, a first object of the plurality of dissimilar objects without having identified the first object;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first view, first captured data), 202(first location), 204(dissimilar objects); Step 704
separating the first object from the plurality of objects using the programmable motion device;	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704
Yarlagadda et al, however, does not disclose the limitations related to presenting the first object to a plurality of identity capturing devices for providing first identity data then routing the 
presenting the first object to a plurality of identity capturing devices for providing first identity data regarding the first object; (See Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object), "assigned destination location"(destination location--not shown)  and
routing the first object toward a destination location associated with the first identity data.  (See Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object), "assigned destination location"(destination location--not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al with the teachings of Konolige et al to present the first object to a plurality of identity capturing device to obtain the identity of the first object so that it can be placed or deposited into an appropriate destination location for that specific object.  A person with skill in the art would be motivated to incorporate the teachings of Konolige et al because they are a known work in the same field of endeavor (ie, identifying objects with identity capturing devices and then moving those items to a specific destination location) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 66, which depends from independent Claim 62, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 62 which are incorporated herein by reference.   With respect to Claim 66, Yarlagadda et al discloses:
The method as claimed in claim 62, wherein the plurality of dissimilar objects at a first location include both objects with a exposed identifying indicia and objects without exposed identifying indicia.  	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 106(first object), 202(first location), 204(dissimilar objects)	

With respect to Claim 67, which depends from independent Claim 62, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 62 which are incorporated herein by reference.   With respect to Claim 67, Yarlagadda et al discloses:
The method as claimed in claim 62, wherein the method further includes the step of confirming that the first object is grasped by the end effector.  	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704	

With respect to Claim 68, which depends from independent Claim 62, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 62 which are incorporated herein by reference.   With respect to Claim 68, Yarlagadda et al discloses:
The method as claimed in claim 62, wherein the method further includes the steps of providing second captured data regarding a second view of the plurality of dissimilar objects, and	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 
confirming that the first object is not present in the second view of the plurality of dissimilar objects.  	(See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(subsequent images--second view, second captured data), 202(first location), 204(dissimilar objects); Step 714	

With respect to Claim 69, which depends from independent Claim 62, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 62 which are incorporated herein by reference.   With respect to Claim 69, Yarlagadda et al discloses:
The method as claimed in claim 62, wherein the method further includes the step of rotating the first object with the end effector of the programmable motion device. (See Col. 26, Lines 4-19; Col. 26, Line 63-Col. 27, Line 3; Figs. 2, 7; Ref. Numerals 104(end effector), 106(first object), 118(first captured data), 202(first location), 204(dissimilar objects); Step 704	


Claims 41-43, 52-54, and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda et al in view of Konolige et al, as applied to the claims set forth above, and in further view of Garrett et al (US Patent Application Publication No. 2013/0051696).
With respect to Claim 41, which depends from independent Claim 40, Yarlagadda et al and 
The method as claimed in claim 40, wherein the step of presenting the first object to a plurality of identity capturing devices includes presenting the first object to the identity capturing devices  (See Konolige et al: Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object positioned in a generally bowl-shape using the end effector.  (See Garrett et al: Pars. 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 615(identity capturing devices)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have the identity capturing devices positioned in a generally bowl-shape so that the identity capturing devices could be positioned around a circle (ie, bowl-shape) so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the same field of endeavor (ie, identifying objects with identity capturing devices arranged in a circle around a housing) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 42, which depends from independent Claim 40, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 40 which are incorporated herein by reference.   With respect to Claim 42, Konolige et al and Garrett et al disclose as follows:
The method as claimed in claim 40, wherein the step of presenting the first object to a plurality of identity capturing devices includes dropping the first object from the end effector into a drop scanner that includes an open top and an open 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have an identity capturing device with an open top and an open bottom so that the objects can fall through the device so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the same field of endeavor (ie, identifying objects with identity capturing devices with an open top and an open bottom) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 43, which depends from independent Claim 40, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 40 which are incorporated herein by reference.   With respect to Claim 43, Garrett et al disclose as follows:
The method as claimed in claim 40, wherein the step of presenting the first object to a plurality of identity capturing devices includes providing illumination of the first object by a plurality of illumination sources.  (See Pars. 0021, 0022, 0025, 0026, 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 100, 115,615(identity capturing devices)  


With respect to Claim 52, which depends from independent Claim 51, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 52, Konolige et al and Garrett et al disclose as follows:
The method as claimed in claim 51, wherein the step of presenting the first object to a plurality of identity capturing devices includes presenting the first object to the identity capturing devices  (See Konolige et al: Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object) positioned in a generally bowl-shape using the end effector.  (See Garrett et al: Pars. 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 615(identity capturing devices)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have the identity 

With respect to Claim 53, which depends from independent Claim 51, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 53, Konolige et al and Garrett et al disclose as follows:
The method as claimed in claim 51, wherein the step of presenting the first object to a plurality of identity capturing devices includes dropping the first object from the end effector (See Konolige et al: Col. 2, Lines 49-67; Col. 4, Lines 33-49; Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object) into a drop scanner that includes an open top and an open bottom. (See Garrett et al: Pars. 0021, 0022, 0025, 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 100, 115,615(identity capturing devices)  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have an identity capturing device with an open top and an open bottom so that the objects can fall through the device so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the 

With respect to Claim 54, which depends from independent Claim 51, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 54, Garrett et al disclose as follows:
The method as claimed in claim 40, wherein the step of presenting the first object to a plurality of identity capturing devices includes providing illumination of the first object by a plurality of illumination sources.  (See Pars. 0021, 0022, 0025, 0026, 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 100, 115,615(identity capturing devices)  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have an identity capturing device have illumination sources so that light could be directed toward the objects falling through the device so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the same field of endeavor (ie, using illumination sources to direct light toward objects being read by an identity capturing device ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 63, which depends from independent Claim 62, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 62 which are incorporated herein by reference.   With respect to Claim 63, Konolige et al and Garrett et al disclose as follows:
The method as claimed in claim 62, wherein the step of presenting the first object to a plurality of identity capturing devices includes presenting the first object to the identity capturing devices  (See Konolige et al: Col. 2, Lines 49-67; Col. 4, Lines 33-49;  Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object) positioned in a generally bowl-shape using the end effector.  (See Garrett et al: Pars. 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 615(identity capturing devices)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have the identity capturing devices positioned in a generally bowl-shape so that the identity capturing devices could be positioned around a circle (ie, bowl-shape) so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the same field of endeavor (ie, identifying objects with identity capturing devices arranged in a circle around a housing) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 64, which depends from independent Claim 62, Yarlagadda et al and 
The method as claimed in claim 62, wherein the step of presenting the first object to a plurality of identity capturing devices includes dropping the first object from the end effector (See Konolige et al: Col. 2, Lines 49-67; Col. 4, Lines 33-49; Col. 12, Line 66-Col. 13, Line 5; Col. 13, Lines 55-65; Col. 14, Line 66-Col. 15, Line 15; Col. 19, Lines 17-27; Figs. 3, 4A, 4B; Ref. Numerals 406,456(identity capturing device), 402,452(end effector), 404,454(first object) into a drop scanner that includes an open top and an open bottom. (See Garrett et al: Pars. 0021, 0022, 0025, 0041, 0042, 0045-0047; Figs.1, 6; Ref. Numerals 100, 115,615(identity capturing devices)  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have an identity capturing device with an open top and an open bottom so that the objects can fall through the device so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the same field of endeavor (ie, identifying objects with identity capturing devices with an open top and an open bottom) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 65, which depends from independent Claim 62, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 62 which are incorporated herein by reference.   With respect to Claim 65, Garrett et al disclose as follows:
The method as claimed in claim 62, wherein the step of presenting the first object to a plurality of identity capturing devices includes providing illumination of the first object by a plurality of illumination sources.  (See Pars. 0021, 0022, 0025, 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Garrett et al to have an identity capturing device have illumination sources so that light could be directed toward the objects falling through the device so that all surfaces of the object could be read.  A person with skill in the art would be motivated to incorporate the teachings of Garrett et al because they are a known work in the same field of endeavor (ie, using illumination sources to direct light toward objects being read by an identity capturing device ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.


Claims 45 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda et al in view of Konolige et al, as applied to the claims set forth above, and in further view of Penn et al (US Patent Application Publication No. 2015/0378345).
With respect to Claim 45, which depends from independent Claim 40, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 40 which are incorporated herein by reference.   With respect to Claim 45, Penn et al discloses as follows:
The method as claimed in claim 40, wherein the method further includes the step of ranking at least two objects of the plurality of dissimilar objects with regard to a picking order.  (See Pars. 0057-0059; Figs. 7, 8; Ref. Numerals 112(first item), 116(second item)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Penn et al to include a step of ranking 

With respect to Claim 56, which depends from independent Claim 51, Yarlagadda et al and Konolige et al together teach all the limitations of Claim 51 which are incorporated herein by reference.   With respect to Claim 56, Penn et al discloses as follows:
The method as claimed in claim 51, wherein the method further includes the step of ranking at least two objects of the plurality of dissimilar objects with regard to a picking order.  (See Pars. 0057-0059; Figs. 7, 8; Ref. Numerals 112(first item), 116(second item)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yarlagadda et al and Konolige et al with the teachings of Penn et al to include a step of ranking at least two objects of the plurality of dissimilar objects with regard to a picking order so that the so that the at least two objects could be prioritized with respect to some arbitrary criteria with respect to establishing a ranking.  A person with skill in the art would be motivated to incorporate the teachings of Penn et al because they are a known work in the same field of endeavor (ie, using a priority for objects that establishes a ranking for picking the objects ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claims 48-50, 59-61, and 70-72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because these claims contain allowable subject matter that was not found, taught, or fairly suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 10, 2022